DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/02/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 20120000892 A1). 
Regarding claim 1, Nowak discloses a laser welding method of a die cast member (laser welding workpieces 12 and 14 which may be castings, par. 14, Fig. 1), comprising: 
forming a first melted portion by irradiating a first laser beam (first laser beam 32 projected onto the joint region 22) on a planned welding portion including a contact surface between a first member (12) and a second member (14), the first member including a metal, the second member being formed by die casting (workpieces 12 and 14 may be castings, par. 14); and 
welding the first member and the second member by forming a second melted portion by irradiating a second laser beam on the planned welding portion after the first melted portion is formed (second laser beam 34 irradiates the joint region after the first laser beam 32, Fig. 1, par. 18), 
a width of the first melted portion being not more than a width of the second melted portion (weld pool 40 penetrates deep into the seam 16 while weld pool 30 is wider and spans across the groove, Fig. 1), 
a depth of the first melted portion being deeper than a depth of the second melted portion (firs laser beam penetrates through the whole seam while the second laser beam does not, par. 17-18).
Nowak does not disclose the width of the first melted portion being not more than half of the width of the second melted portion.
Nowak discloses that the first laser penetrates deep into the seam 16 and creates the weldment 40 (Fig. 1) where it is understood by the examiner that the weld 40 is along the vertical length of the seam 16. The second laser beam combined with arc welding produces the wide weld pool 30. Nowak discloses that it would be preferable for the first laser beam to have a smaller and more focused spot diameter to deeply penetrate the weld seam than compared to the second laser beam. It would be part of a routine optimization (MPEP 2144.05 II) to alter the two laser beams spot diameter which would obtain different weld pool diameters, such that the first weld pool penetrates deep enough down the weld seam and for the second weld pool to be wide enough to allow the gas bubbles to float out of the molten weld pool (par. 22). 
Regarding claim 2, Novak discloses a method for manufacturing a die cast product (laser welding workpieces 12 and 14 which may be castings, par. 14, Fig. 1), comprising: 
forming a first melted portion by irradiating a first laser beam (first laser beam 32 projected onto the joint region 22) on a planned welding portion including a contact surface between a first member (12) and a second member (14), the first member including a metal, the second member being formed by die casting (workpieces 12 and 14 may be castings, par. 14); and 
welding the first member and the second member by forming a second melted portion by irradiating a second laser beam on the planned welding portion after the first melted portion is formed (second laser beam 34 irradiates the joint region after the first laser beam 32, Fig. 1, par. 18), 
a width of the first melted portion being not more than a width of the second melted portion (weld pool 40 penetrates deep into the seam 16 while weld pool 30 is wider and spans across the groove, Fig. 1), 
a depth of the first melted portion being deeper than a depth of the second melted portion (firs laser beam penetrates through the whole seam while the second laser beam does not, par. 17-18).
Nowak does not disclose the width of the first melted portion being not more than half of the width of the second melted portion.
Nowak discloses that the first laser penetrates deep into the seam 16 and creates the weldment 40 (Fig. 1) where it is understood by the examiner that the weld 40 is along the vertical length of the seam 16. The second laser beam combined with arc welding produces the wide weld pool 30. Nowak discloses that it would be preferable for the first laser beam to have a smaller and more focused spot diameter to deeply penetrate the weld seam than compared to the second laser beam. It would be part of a routine optimization (MPEP 2144.05 II) to alter the two laser beams spot diameter which would obtain different weld pool diameters, such that the first weld pool penetrates deep enough down the weld seam and for the second weld pool to be wide enough to allow the gas bubbles to float out of the molten weld pool (par. 22). 
Regarding claim 4, Novak discloses the method according to claim 2, wherein the first melted portion has one curved configuration (the first laser beam has a spot diameter which would generate a first melted portion with a circular curve).
Regarding claim 6, Novak discloses the method according to claim 2, wherein the second melted portion has a line configuration along the contact surface (second laser beam follows along a line, Fig. 1).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak as applied to claim 2 above, and further in view of Mudd (US 20160016261 A1).
Regarding claim 3, Novak does not disclose the method according to claim 2, wherein the first melted portion includes a portion having a plurality of linear configurations.
Mudd discloses laser welding a butt joint where the weld joint is not a straight linear line (Fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nowak to have a plurality of linear configurations for the first melted portion. As shown by Mudd, there exist butt joints which are not straight linear lines. These joints could have slight zig-zag shapes like shown in Fig. 27 of Mudd, which would result in one of ordinary skill in the art following the joint line and generating a first melted portion that has a plurality of linear configurations. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak as applied to claim 2 above, and further in view of Hammer (US 20190105733 A1).
Regarding claim 5, Nowak does not disclose the method according to claim 2, wherein the first melted portion includes a portion having a plurality of dot configurations.
Hammer discloses a welding method for a variety of joints, including butt joints, where welding can be performed by a series of individual pulses (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nowak to incorporate the teachings of Hammer and use a plurality of pulses which would result in overlapping welded dots. Doing so would have the benefit of producing high quality welds (par. 27, Hammer) and shows that it is well known to produce a plurality of welded dots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571) 272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761